internal_revenue_service number release date index number ------------------------------------ ------------------------------------------- ---------------------------------------- ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b07 plr-134102-06 date date this is in response to your authorized representative’s letter dated date ------------------------------ -------------------------------------------------------------------------------------------- ---------------------- ------------------------ ------------------------ legend decedent ----------------------- spouse trust date date date dear ---------- requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make a qualified_terminable_interest_property qtip_election under sec_2056 amendment restatement to trust on date decedent died testate on date survived by spouse decedent’s will bequeaths the residue of decedent’s estate to trust article v paragraph of the trust agreement provides that upon the death of either trustor the trustee shall divide the trust estate including any additions made by the will of the deceased into separate shares trust a includes the surviving trustor’s share of the community_property and the surviving trustor’s separate_property trust b shall be equal to the maximum amount which can be passed after allowing for the unified_credit against the federal estate_tax trust c consists of all the trust assets not placed in trust a or b and is referred to in the trust agreement as the qtip_trust paragraph c grants the trustee the power to determine whether or not to make a qtip_election with respect to trust c paragraph a provides that the entire net_income of trust c shall be paid to spouse at least annually at spouse’s decedent and spouse created trust on date and executed the first sec_2001 imposes a tax on the transfer of the taxable_estate of every sec_2056 provides that for purposes of the tax imposed by sec_2001 the you have requested an extension of time under sec_301_9100-1 to make a qtip plr-134102-06 death the principal of trust c shall be distributed as spouse directs to the issue of the marriage between decedent and spouse a united_states estate and generation-skipping_transfer_tax return form_706 was prepared by a certified_public_accountant and filed on behalf of decedent’s estate the accountant failed to list trust c on schedule m of the form_706 spouse as executor of decedent’s estate was not consulted regarding the option of claiming a qtip_election with respect to trust c election under sec_2056 for the trust decedent who is a citizen or resident_of_the_united_states value of the taxable_estate shall except as limited by subsection b be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate for an interest passing to the surviving_spouse if on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest will terminate or fail property the entire property shall be treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property shall be treated as passing to any person other than the surviving_spouse for purposes of sec_2056 property that passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies income_interest for life if the surviving_spouse is entitled to all of the income from the property payable annually or at more frequent intervals or has a usufruct interest for life in the property and no person has a power to appoint any part of the property to any person other than the surviving_spouse sec_2056 provides the general_rule that no deduction shall be allowed sec_2056 provides that in the case of qualified terminable_interest sec_2056 provides that the surviving_spouse has a qualifying sec_2056 defines aqualified terminable_interest property as sec_301_9100-1 through provide the standards the sec_2056 provides that an election under sec_2056 with sec_20_2056_b_-7 of the estate_tax regulations provides that in plr-134102-06 respect to any property is made by the executor on the return of tax imposed by sec_2001 such an election once made is irrevocable general the election referred to in sec_2056 and v is made on the return of tax imposed by sec_2001 or sec_2101 for purposes of this paragraph the term areturn of tax imposed by sec_2001 means the last estate_tax_return filed by the executor on or before the due_date of the return including extensions or if a timely return is not filed the first estate_tax_return filed by the executor after the due_date under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i if the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer has acted reasonably and in good_faith and granting relief will not prejudice the interests of the government commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 elections for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election reasonably relied on a qualified_tax professional if the taxpayer knew or should have known that the professional was not i competent to render advice on the regulatory election or ii aware of all relevant facts prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the sec_301_9100-3 provides that a taxpayer will not be considered to have sec_301_9100-3 provides that in general requests for extensions of time sec_301_9100-3 provides that a taxpayer is deemed to have acted sec_301_9100-3 provides that the interests of the government are sec_301_9100-2 provides automatic extensions of time for making certain based on the facts submitted and the representations made the standards of plr-134102-06 aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-1 and sec_301_9100-3 have been met because the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government consequently we grant an extension of time for making the qtip_election under sec_2056 for trust c the election must be made within days of the date of this letter the election should be made on a supplemental form_706 filed with the cincinnati service_center a copy of this letter should be attached to the supplemental form_706 a copy is enclosed for that purpose concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination provides that it may not be used or cited as precedent being sent to the taxpayer’s representatives pursuant to the power_of_attorney on file with this office a copy of this letter is this ruling is directed only to the taxpayer s requesting it sec_6110 except as expressly provided herein no opinion is expressed or implied the rulings contained in this letter are based upon information and sincerely william p o’shea william p o'shea associate chief_counsel passthroughs special industries
